El Juez'Presidente Señor del Toro,
emitió la opinión del tribunal.
José Ruiz de Val pide la desestimación de esta apelación interpuesta por Lucía Morales viuda de Riefkobb contra una resolución de la Corte de Distrito de San Juan que declaró bien hecha una consignación por parte del peticionario a -favor de la señora Morales, porque la resolución se dictó a virtud del allanamiento de dicha señora. Se invoca el caso de Carrión v. Nadal, 34 D.P.R. 305, en el que se aplicó la siguiente jurisprudencia:
“ ‘Si una parte consiente en que se dicte determinada sentencia, decreto, u orden, no puede apelar del mismo o hacer que sea revi-sado por auto de error. Así, por ejemplo, una sentencia de deses-timación o sobreseimiento dictada a solicitud del demandante, no ea por regla general revisable a moción suya.’ 2 R.C.L. págs. 59, 60.”
La parte apelante se opuso porque si es cierto que ella se allanó a que se declarara bien hecha la consignación, lo fué con la condición de que no se le impusieran las costas *893y la resolución apelada se dictó con imposición de las costas a la apelante.
No sólo se encuentran ya archivados en esta corte los autos de la apelación si que también el alegato de la parte apelante en el que se sostiene que la Corte de Distrito abusó de su poder discrecional al imponer las costas. La cuestión levantada es digna de estudio y como hemos resuelto que se puede apelar de la parte de la sentencia relativa a costas en casos apropiados (Zorrilla v. Orestes et al., 28 D.P.R. 746), y aquí esa parte se dictó en contra de la apelante y de la condición fijada por ella para su allanamiento, no es aplicable la jurisprudencia del caso de Carrión, supra.
En tal virtud y sin prejuzgar en modo alguno cuál pueda ser la sentencia de esta corte, que se dictará por los méritos de la cuestión suscitada, debe declararse no haber lugar a desestimar el recurso.